DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Priority
Applicant’s claim for the benefit of the prior-filed application, PCT/CN2017/107113, under 35 U.S.C. 386(c) is acknowledged. 

Claim Interpretation
Note that the Examiner’s conclusion after the following analysis of the functional limitations identified below is that these limitations do NOT invoke interpretation under 35 U.S.C. 112(f). 
I. 	35 U.S.C. 112(f): controlling law and USPTO guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained 
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II. 	The functional limitations, sensing multiple sampling unit, first sampling averaging unit, reset multiple sampling unit, and first reset sampling averaging unit, of claims 1,2,10,11, and 19 do NOT invoke interpretation under 35 U.S.C. 112(f)
Claims 1 and 19 recite the functional limitations, “sensing multiple sampling unit…implements a plurality of sensing sampling operations…[and] implements a sensing averaging operation….” Claim 2 recites the functional limitation, “first sampling averaging unit…implements one sensing sampling operation….” Claim 10 recites the functional limitations, “reset multiple sampling unit…implements multiple times a reset sampling 11 recites the functional limitation, “first reset sampling averaging unit…implements one reset sampling operation….” Each limitation satisfies prongs (A) and (B) above because each recites the generic placeholder, unit, followed by an associated function. Additionally, each limitation satisfies prong (C) because the drawings and specification provide an illustration and a description of each unit sufficient to inform one of ordinary skill in the art that they denote structure. Therefore, the functional limitations of claims 1,2,10,11, and 19 will NOT be interpreted under 35 U.S.C. 112(f).
Expanding on prong (C), the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides Id. at 1358-59; Williamson, 792 F.3d at 1350-51.
After reviewing the specification and the drawings, the Examiner submits that the associated description and illustration of the limitations identified above are sufficient to affirm the presumption that they are not to be treated in accordance with 35 U.S.C. 112(f). Specifically, Figs. 2,4,6,8, and 10 illustrate different embodiments of the sensing multiple sampling unit, the first sampling averaging unit, the reset multiple sampling unit, and the first reset sampling averaging unit, and in each embodiment, the units are composed of common, art-recognized structural components – that of, transistors, switches, and capacitors. Additionally, in describing these units, the specification describes how these components interact with each other and timing signals to accomplish the sampling and averaging operations.
III.	Conclusion: the Examiner’s interpretation of the claims
Because Applicant’s disclosure imparts structure to the functional limitations of claims 1,2,10,11, and 19, they will not be interpreted under 35 U.S.C. 112(f). Accordingly, all claim limitations in this application will be afforded their broadest reasonable interpretation using the plain meaning of their language in light of the specification as understood by one of ordinary skill in the art.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2,5-8, and 10-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2
Claim 2 recites the limitation, “the first sensing sampling time of the plurality of sensing sampling times” on lines 1 and 2. This limitations lacks antecedent basis in the claims. Specifically, claim 1 establishes “the plurality of sampling times;” however, neither it nor claim 2 establishes which of the plurality of sensing sampling times is the first sensing sampling time. Note that modifying sensing sampling time with “first” does not necessarily mean that the sampling time occurs first. “First” may simply be a way to differentiate between different sampling times. If Applicant intends the first sensing sampling time to be the sensing sampling time that occurs first before all other sensing sampling times, the Examiner suggests the following amendment:
2.	(Currently Amended) The analog read circuit of claim 1, wherein ata first sensing sampling time of the plurality of sensing sampling times occurring first among the plurality of sensing sampling times in the selection interval, a first sensing sampling averaging unit of the plurality of sensing sampling averaging units implements one sensing sampling operation, and in a first sensing sampling interval corresponding to the first sensing sampling operation, a connection between the first sensing capacitor that is corresponding to the first sensing sampling averaging unit and the pixel output end is conducted, and connections between the sensing 
Claim 2 also recites the limitation “the first sensing capacitor” on lines 5 and 6. This limitation lacks antecedent basis in the claim. To overcome this rejection, the Examiner suggests amending the limitation to “a first sensing capacitor of the plurality of sensing capacitors….”
Claim 2 further recites the limitation, “the sensing capacitor of the remaining sensing sampling averaging units” on lines 7 and 8. This limitation lacks antecedent basis in the claim. To overcome this rejection, the Examiner suggest amending the limitation to “a sensing capacitor corresponding to the remaining sensing sampling averaging units….”
Claims 5-8
Claim 5 recites the limitation, “the first end of the first sensing capacitor” on lines 3 and 4. This limitation lacks antecedent basis in the claim as to “the first end” and “the first sensing capacitor.” To overcome this rejection, the Examiner suggest amending the limitation to “a first end ofa first sensing capacitor….” Claims 6-8 are indefinite because they depend on claim 5 and fail to remedy its indefiniteness.
Claims 10-18
Claim 10 recites the limitation, “the pixel value at the pixel output end,” on lines 9 and 10. This limitation lacks antecedent basis in the claim. To overcome this rejection and distinguish the sampled pixel values of claim 1, the Examiner suggests amending the limitation to “reset values at the pixel output end….”
Claim 10 further recites the limitation, “the plurality of sampling results,” on line 13. This limitation is indefinite because it is unclear whether “the plurality of sampling results” refer to plurality of reset sampling results in claim 10 or the plurality of sensing sampling results in reset sampling results…” to overcome this rejection.
Claim 11 recites the limitation, “the first reset capacitor,” on lines 5 and 6. This limitation lacks antecedent basis in the claim. To overcome this rejection, the Examiner suggests amending the limitation to “a first reset capacitor of the plurality of reset capacitors….”
Claim 11 also recites the limitation, “the reset capacitor of the remaining reset sampling averaging units,” on lines 7 and 8. This limitation lacks antecedent basis in the claim. To overcome this rejection, the Examiner suggest amending the limitation to “a reset capacitor corresponding to the remaining reset sampling averaging units….”
Claim 14 recites the limitation, “the first end of the first reset capacitor,” on lines 3 and 4. This limitation lacks antecedent basis in the claim as to “the first end” and “the first reset capacitor.” To overcome this rejection, the Examiner suggest amending the limitation to “a first end ofa first reset capacitor….”
Claims 12,13, and 15-18 are indefinite because they depend on claim 10 (or claim 10 and claim 14) and fail to remedy its (their) indefiniteness.

Claim Objections
1.	Claim 1 is objected to because of the following informalities: On line 17, the claim recites “the plurality of sampling results,” which the Examiner submits unambiguously refers to “the plurality of sensing sampling results” recited on line 15. Nevertheless, to the present the claim with optimal clarity, the Examiner suggests inserting “sensing” between “plurality of” and “sampling results.” 
2 is objected to because of the following informalities: On line 6, the Examiner suggests amending the limitation, “that is corresponding to…” to “thatcorresponds to….” 

3.	Claim 8 is objected to because of the following informalities: On lines 3 and 4, the Examiner suggest inserting “of the second sampling switch” between “the other end” and “receives a common mode voltage.”

4.	Claim 10 is objected to because of the following informalities: 
On line 9, the Examiner suggests amending “respectively implements multiple times of a reset sampling operation” to “respectively implementsplurality of reset sampling operations…;” and
on line 15, the claim recites “the reset average,” which the Examiner submits unambiguously refers to a result of the averaging operation. Nevertheless, the Examiner suggests amending “the reset average” to “a reset average….” 

5.	Examiner suggestion. If Applicant intends the first reset sampling time of claim 11 to be to be the reset sampling time that occurs first before all other reset sampling times, the Examiner suggests an amendment to claim 11 similar to that of claim 2 suggested above in the “Claim Rejections Under 35 U.S.C. § 112” section. Note that this is not an official objection.

11 is objected to because of the following informalities: On line 6, the Examiner suggests amending the limitation, “that is corresponding to…” to “thatcorresponds to….” 

7.	Claim 8 is objected to because of the following informalities: On lines 3 and 4, the Examiner suggest inserting “of the fourth sampling switch” between “the other end” and “receives a common mode voltage.”

8.	Claim 19 is objected to because of the following informalities: On line 21, the claim recites “the plurality of sampling results,” which the Examiner submits unambiguously refers to “the plurality of sensing sampling results” recited on line 19. Nevertheless, to the present the claim with optimal clarity, the Examiner suggests inserting “sensing” between “plurality of” and “sampling results.” 










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4,9, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 2005/0146617).
As to claim 1, Hashimoto et al. teaches an analog read circuit (Fig. 1, temporary storage memory “200” and (S-N) difference circuit “300”), coupled between a pixel circuit (Fig. 1, pixel unit “100”) and an analog-to-digital converter (Claim 7), the pixel circuit comprising a transmission gate (Fig. 1, transfer transistor “MTX”), a reset transistor (Fig. 1, transistor “MRES”), a selection gate (Fig. 1, selection transistor “MSEL”) and a pixel output end (Fig. 1, output of selection transistor “MRES”), wherein the analog read circuit comprises:
an amplifier (Fig. 1, differential amplifier “300-1”), comprising a first input end (Fig. 1, positive input of differential amplifier “300-1”) and a first output end (Fig. 1, output of differential amplifier “300-1”), wherein the first output end is configured to output a read result of the analog read circuit (Fig. 1, signal “Vout”) to the analog-to-digital converter (Claim 7); and
a sensing multiple sampling unit (Fig. 1, transistors “MT3” and “MT4,” transistors “MT03” and “MT04,” and capacitors “CT3” and “CT4”), coupled to the pixel output end (Fig. 1), the first input end (Fig. 1) and the first output end (Fig. 1; {The transistors and capacitors of Hashimoto et al. identified as the claimed sensing multiple sampling unit are connected to the output of the differential amplifier via its internal circuitry.}), and comprising a plurality of sensing sampling averaging units (Fig. 1, transistors “MT3” and “MT03” and capacitor “CT3” 
wherein, in a selection interval (Fig. 2, interval “t2” – “t6”), the sensing multiple sampling unit respectively implements a plurality of sensing sampling operations on pixel values at the pixel output end at a plurality of sensing sampling times (Fig. 2, times “t5” and “t6”) to generate a plurality of sensing sampling results ([0051], lines 8-13);
wherein, in an output interval (Fig. 2, interval after time “t6” and corresponding to time “t7”), the sensing multiple sampling unit implements a sensing averaging operation on the plurality of sampling results ([0051], lines 17-22), and the amplifier outputs the read result, wherein the read result is related to a sensing average of the plurality of sensing sampling results ([0051], lines 22-25).
As to claim 2, Hashimoto et al. teaches the analog read circuit of claim 1, wherein at the first sensing sampling time of the plurality of sensing sampling times in the selection interval (Fig. 2, time “t6”), a first sensing sampling averaging unit of the plurality of sensing sampling averaging units (Fig. 1, transistors “MT4” and “MT04” and capacitor “CT4”) implements one sensing sampling operation ([0051], lines 11-13), and in a first sensing sampling interval corresponding to the first sensing sampling operation (Fig. 2, interval “t5” – “t6”), a connection between the first sensing capacitor (Fig. 1, capacitor “CT4”) that is corresponding to the first sensing sampling averaging unit and the pixel output end is conducted (Fig. 2, pulse ϕT4 high between times “t5” and “t6”), and connections between the sensing capacitor of the remaining sensing sampling averaging units and the pixel output end are not conducted (Fig. 2, pulses ϕT1 – ϕT3 low between times “t5” and “t6”).
3, Hashimoto et al. teaches the analog read circuit of claim 1, wherein the plurality of sensing capacitors have a plurality of first ends (Fig. 1, ends respectively connected to the input of transistors “MT03” and “MT04”) and a plurality of second ends (Fig. 1, ends each connected to the unidentified voltage), and in the output interval, connections among the plurality of first ends of the plurality of sensing capacitors are conducted (Fig. 1, pulse ϕhn high after time “t6”), connections among the plurality of second ends of the plurality of sensing capacitors are conducted (Fig. 1; {Connections at the second end always conduct in Hashimoto et al.}), so as to implement the sensing averaging operation ([0051], lines 17-22).
As to claim 4, Hashimoto et al. teaches the analog read circuit of claim 1, wherein in the output interval, connections between the plurality of sensing capacitors and the first input end are conducted, and connections between the plurality of sensing capacitors and the first output end are conducted, and the amplifier outputs the read result (Fig. 2; [0051], lines 17-25).
As to claim 9, Hashimoto et al. teaches the analog read circuit of claim 1, wherein the plurality of sensing sampling times take place after the transmission gate is conducted (Fig. 2, timing of pulse ϕTX; [0051], lines 5-8).
As to claim 19, Hashimoto et al. teaches an image sensing module (Fig. 13), comprising:
a plurality of pixel circuits ([0069], lines 5 and 6), arranged in an array ([0043], lines 4-6), wherein each pixel circuit comprises a transmission gate (Fig. 1, transfer transistor “MTX”), a reset transistor (Fig. 1, transistor “MRES”), a selection gate (Fig. 1, selection transistor “MSEL”) and a pixel output end (Fig. 1, output of selection transistor “MRES”);
an analog-to-digital converter (Claim 7); and

an amplifier, comprising a first input end and a first output end, wherein the first output end is configured to output a read result of the analog read circuit to the analog-to-digital converter; and
a sensing multiple sampling unit, coupled to the pixel output end, the first input end and the first output end, and comprising a plurality of sensing sampling averaging units, wherein the plurality of sensing sampling averaging units comprise a plurality of sensing capacitors;
wherein, in a selection interval, the sensing multiple sampling unit respectively implements a plurality of sensing sampling operations on pixel values at the pixel output end at a plurality of sensing sampling times to generate a plurality of sensing sampling results;
wherein, in an output interval, the sensing multiple sampling unit implements a sensing averaging operation on the plurality of sampling results, and the amplifier outputs the read result, wherein the read result is related to a sensing average of the plurality of sensing sampling results (See the cited passages of Hashimoto et al. in claim 1 above.).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2005/0146617) in view of Cho et al. (US 2004/0041927).
As to claim 5, Hashimoto et al. teaches the analog read circuit of claim 1, wherein a first sensing sampling averaging unit of the plurality of sensing sampling averaging units (Fig. 1, transistors “MT4” and “MT04” and capacitor “CT4”) comprises:
a first sampling switch, coupled between the first end of the first sensing capacitor of the first sensing sampling averaging unit and the pixel output end (Fig. 1, transistor “MT4”); and
an averaging switch, coupled between the first sensing capacitor and the first input end (Fig. 1, transistor “MT04”).
Hashimoto et al. differs from claim 1 in that the claim requires an additional averaging switch coupled to the first sensing capacitor. However, in the same field of endeavor, Cho et al. discloses a sampling/averaging circuit for an image sensor (Fig. 7a). The circuit includes first and second sampling switches (Fig. 7a, switches “103” and “105”) connected to first ends of respective capacitors (Fig. 7a, capacitors “81” and “91”), which respectively store sensing samples from an image sensor ([0054], lines 9-13), a first averaging switch connected in parallel with the capacitors (Fig. 7a, switch “95”), and a second “averaging” switch (Fig. 7a, switch “97”) that outputs the average of the sensing samples to an amplifier (Fig. 7a, amplifier “29”). Additionally, the circuit includes a third sampling switch (Fig. 7a, switch “109”) connected 
In light of the teaching of Cho et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the sampling/averaging circuit of Cho et al. for the temporary storage memory circuit of Hashimoto et al. because one of ordinary skill in the art would find this modification to be a simple substitution of a known prior art sampling and averaging circuit configuration to yield a predictable sampling/averaging configuration. See MPEP 2143 I. B. More specifically, with this substitution, Hashimoto’s goal to reduce reset noise in a pixel remains achieved. However, the sampling and averaging circuit is replaced by a slightly different one. Furthermore, Hashimoto et al. does not specifically disclose that its sampling and averaging circuit is specifically designed to achieve a superior degree of noise reduction, which would somehow be undercut by substituting Cho’s circuit. Indeed, Hashimoto et al. may have achieved efficiency gains with its circuit design. However, those gains are not the crux of the reference’s goal. Therefore, the Examiner finds the substitution detailed above to yield a predictable result, in which reset noise is still reduced just through a slightly different sampling and averaging process.  
As to claim 6, Hashimoto et al., as modified by Cho et al. teaches the analog read circuit of claim 5, wherein the first averaging switch (see Cho et al., Fig. 7a, switch “95”) is coupled between the first sensing capacitor and the first output end (see Cho et al., Fig. 7a; {Switch “95” is connected to the output of the amplifier via capacitor “81” or “91,” switch “97,” and the amplifier’s internal circuitry.}).
7, Hashimoto et al., as modified by Cho et al., teaches the analog read circuit of claim 5, wherein the first averaging switch (see Cho et al., Fig. 7a, switch “95”) is coupled between the first sensing capacitor (see Cho et al., Fig. 7a, capacitor “81”) and another sensing capacitor (see Cho et al., Fig. 7a, capacitor “91”).
As to claim 8, Hashimoto et al., as modified by Cho et al., teaches the analog read circuit of claim 5, wherein the first sensing sampling averaging unit further comprises a second sampling switch (see Cho et al., Fig. 7a, switch “109”), wherein one end of the second sampling switch is coupled to the first sensing capacitor, and the other end receives a common mode voltage (see Cho et al., Fig. 7a, clamping voltage “Vcl”).

2.	Claims 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2005/0146617) in view of Ohba et al. (US 2009/0219058).
As to claims 10-13 and 18, Hashimoto et al. teaches that the temporary storage memory of Fig. 1 is designed with transistors and capacitors that sample and average multiple reset levels before sampling and averaging the signal values using sampling and averaging circuitry identical to that used to sample and average the signal values. Therefore, the Examiner submits that Hashimoto et al. satisfies those limitations of claims 10-13 reciting reset sampling/averaging units and capacitors substantially similar to those of sensing sampling/averaging units and capacitors of claims 1-4. However, the Examiner notes the difference between claim 18 and claim 8. As to claim 18, Hashimoto et al. discloses in Fig. 2 that “the plurality of reset sampling times take place before the transmission gate is conducted and after the reset transistor is conducted.” Furthermore, the Examiner also notes the difference between claim 10 and claim 1, in which “the amplifier further comprises a second input end and a second output end” and “a 
However, in the same field of endeavor, Ohba et al. discloses an image sensor having a sampling/averaging circuit (Fig. 1) for reducing high-frequency noise (i.e. reset noise) in a pixel signal ([0019]). Like Hashimoto et al., the pixel signal and noise signal are both sampled twice, averaged, and subject to difference processing using a differential amplifier (Fig. 1; [0061] and [0062]). However, in Ohba et al., the amplifier is fully differential, including first and second inputs and first and second outputs (Fig. 1). The noise sampling/averaging part of the circuit is connected to a second input of the amplifier and is connected to the second output of the amplifier through a feedback loop (Fig. 1, amplifier “125”). In light of the teaching of Ohba et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design Hashimoto’s amplifier to be fully differential, where the reset sampling/averaging part of the temporary storage memory is connected to amplifier’s second input and second output as illustrated in Ohba et al., because an artisan of ordinary skill in the art would recognize the numerous advantages that fully differential amplifier provide, like immunity from external noise, increased dynamic range, and gain control.

3.	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2005/0146617) in view of Ohba et al. (US 2009/0219058) and further in view of Cho et al. (US 2004/0041927).
As to claims 14-17, the Examiner submits that the reset sampling/average unit and capacitor limitations of claims 14-17 are substantially similar to the sensing sampling/averaging unit and capacitor limitations of claims 5-8. Accordingly, as Cho et al. discloses reset . 

4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2005/0146617) in view of Mandelli (US 2010/0231796).
As to claim 20, Hashimoto et al. teaches the image sensing module of claim 19. The claim differs from Hashimoto et al., in that it requires that the analog-to-digital converter is a global analog-to-digital converter.
In the same field of endeavor, Mandelli discloses an image sensor (Fig. 5) including sampling/averaging circuitry (Figs. 2-5) to reduce reset noise in a pixel signal ([0022]). The sampling/averaging circuitry is column-dedicated (Fig. 5), and the output of the circuits are subject to analog-to-digital conversion by a global analog-to-digital converter (Fig. 5, analog to digital converter “514”). In light of the teaching of Mandelli, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a global analog-to-digital converter to output the digital pixel signals of Hashimoto et al. because an artisan of ordinary skill in the art would recognize that a global analog-to-digital converter would minimize consumed space at the image sensor level by alleviating the need to design an analog-to-digital converter for each column, which is a common feature common of prior-art imaging systems. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
3/4/2021